Citation Nr: 1213709	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-33 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim as to whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs compensation benefits, to include his claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs compensation benefits, to include his claim for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Mark R. Lipman, Attorney



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant had active service from December 1969 to August 1970 with an honorable discharge, and active service from August 1970 to July 1973 with a discharge under conditions other than honorable. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 decisional letter from the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon, which denied reopening a claim for eligibility for service connected compensation on the basis that the character of the appellant's service constituted a bar to the award of benefits.  The appellant filed a notice of disagreement with this determination in September 2007.

The RO subsequently reopened the claim and considered it on a de novo basis; a March 2009 administrative decision again held that the character of the appellant's service constituted a bar to Department of Veterans Affairs compensation benefits.

In March 2011 the Board rendered a decision on the appellant's claim.  In September 2011 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case pursuant to a Joint Motion for Remand (JMR).  

The February 2010 Statement of the Case phrased the issue on appeal as being whether the appellant is eligible for service-connected compensation for any disability to include PTSD.  This is based upon the appellant's May 2007 claim to reopen being filed on a VA Form 21-526 and indicating PTSD as the disability being claimed.  However, the underlying issue has always been whether the character of the appellant's service is a bar to receipt of compensation benefits.  The appellant has expressed actual knowledge that this is the issue on appeal, as all of his substantive arguments have been related to his discharge and the character of his service.  The Board has recharacterized the issues as indicated above to accurately reflect the issues which are on appeal.  

In a statement received May 2007, the appellant argued that there was clear and unmistakable error (CUE) in the September 1992 administrative decision that denied eligibility for VA benefits based on character of discharge.  The issue had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The RO found that the character of the appellant's service constituted a bar to VA compensation benefits in an unappealed September 1992 administrative decision which is final.  

2.  Evidence submitted since the last final denial is relevant and probative, and raises a reasonable possibility of substantiating the claim.  

3.  The appellant was convicted by Article 15 proceedings for being absent without leave (AWOL) on 5 separate occasions and for failure to report and disrespect on a separate occasion.

4.  The appellant was convicted by a Special Court-Martial of AWOL on one occasion.

5.  Service personnel records establish that the appellant was responsible for an automobile accident that was the result of his speeding and use of alcohol which was due to his own misconduct and was not in the line of duty.

6.  In June 1973 the appellant was awaiting trial by Special Court Martial for a final offense of being AWOL for over three continuous months from February 13 to May 28, 1973 when he accepted a discharge for the good of the service to avoid trial.  

7.  The appellant's discharge from service was under other than honorable conditions as a result of a pattern of misconduct which involved multiple periods of AWOL, drunk driving, and other offenses.

8.  The appellant was sane at the time of his commission of the offenses which established the pattern of misconduct. 

9.  The discharge was reviewed by the Department of the Army Discharge Review Board on several occasions and the discharge was not upgraded.

10.  The appellant's discharge was the result of willful and persistent misconduct and is considered to have been issued under dishonorable conditions.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim as to whether the character of the appellant's service constitutes a bar to VA compensation benefits, to include his claim for service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7104 (2002); 38 C.F.R. § 3.156(a) (2011).  

2.  The character of the appellant's service from December 1969 to July 1973 is a bar to VA compensation benefits, to include his claim for PTSD.  38 U.S.C.A. §§ 101(2), 101(18), 5303 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004). 

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO did not provide the appellant with notice prior to the August 2007 decisional letter or the March 2009 administrative decision.  The RO reopened the appellant's claim and considered it de novo; the Board is also reopening the appellant's claim below.  Given the favorable outcome of reopening the claim, no conceivable prejudice to the appellant could result from the lack of Kent notice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In written statements submitted in May 2007, July 2009, and February 2010, the appellant showed that he had actual knowledge of the criteria used to determine if the character of service is a bar to VA compensation benefits.  The case was appealed to the Court; upon JMR the appellant neither alleged nor demonstrated any prejudice from any lack of notice or assistance.  See Shinseki v. Sanders, 129 S.Ct. 1696  , (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

VA has assisted the Appellant in obtaining records.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claim file; and he has not contended otherwise. 

The appellant is not prejudiced by a decision on the claim at this time. 

II.  Reopening of the Claim

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The Board has determined that the evidence submitted since the last final denial, which includes statements from the appellant, his family, a VA social worker and determinations from the Board of Corrections for Military Records, is new and material and finds that reopening is warranted. 

III.  Character of Discharge

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge issued under honorable conditions is binding on VA. 38 C.F.R. § 3.12(a).  

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions:  (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude (This includes, generally, conviction of a felony); (4) Willful and persistent misconduct; this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d)(emphasis added).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

An absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12 (d) is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Insanity is a defense to all statutory and regulatory bars.  

Benefits are also not payable where the former service member was discharged under other than honorable conditions as a result of AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(6).  The evidence reveals that the appellant's aggregate periods of AWOL totaled 182 days when 9 days of pre-trial confinement are considered.  However, his periods of AWOL were not for a single continuous period.  Accordingly, consideration of a bar to benefits under 38 C.F.R. § 3.12(c)(6) is not warranted.  

Compelling circumstances is only a defense to the statutory bar involving an AWOL period of at least 180 days pursuant to 38 C.F.R. § 3.12(c)(6).  While the appellant has argued, at times, that compelling circumstances were present, such a defense is not applicable since the regulatory bar to benefits at issue does not stem from 38 C.F.R. § 3.12(c)(6).  

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  VA General Counsel has noted that the term insanity was synonymous with psychosis.  VAOPGCPREC 20-97.  

The burden is on the appellant to submit competent medical evidence that he was insane at the time of the offense.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

The appellant has separation papers, DD-214s, for two periods of service.  The first indicates that his date of entry into active service was December 1969.  He was separated on August 30, 1970 after serving only 8 months and two days of active duty for immediate re-enlistment into the Regular Army.  Service personnel records also confirm that his reenlistment in August 1970 was specifically to obtain a desired duty assignment which was overseas duty in Thailand.  The character of the appellant's discharge on August 30, 1970 was "honorable."  However, service department verification reveals that the Appellant was not eligible for complete separation from service when discharged on August 30, 1970.  

The appellant's second DD 214 reveals that he had active duty service from August 31, 1970 until his separation in July 1973.  The character of discharge was "under conditions other than honorable" and the authority given was for the good of the service.  The remarks section also indicates 182 days of time lost from:  November 29 1971, to December 3, 1971; February 13 to 21, 1972; April 3 to 4,1972; May 8 to June 12, 1972; June 14 to 22, 1972; December 30, 1972 to January 14, 1973; and, February 13 to May 28, 1973.  

A discharge to reenlist is a conditional discharge if it was issued during the Vietnam Era, prior to the date the person was eligible for discharge under the length of service system.  38 C.F.R. § 3.13(a); see also 38 U.S.C.A. § 101(18).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military service when:  (1) the person served in the active military service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such period at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).

Although 38 C.F.R. § 3.313(a), (b) provide that a discharge for immediate reenlistment prior to the expiration of the full period of the initial enlistment constitutes a conditional discharge, and that continuous reenlistments of this type are to be considered a single continuous period of active service, 38 C.F.R. § 3.313(c) also provides that while no unconditional discharge may have been issued, a person will be considered to have been unconditionally discharged when he did in fact serve continuously for the period of time necessary to actually complete any initial enlistment, and the reason he was not then discharged was that he had already undertaken an additional or intervening enlistment, and there is no evidence showing that he was eligible for the receipt of a discharge under dishonorable conditions at the time that he became eligible for an unconditional discharge.  

What this means is that, although the general rule provides that continuous reenlistments prior to expiration of the entire period of any given enlistment is generally to be considered as a single lengthy enlistment, an exception is provided when a person actually completes an entire period required by an initial enlistment, and there is no evidence of misconduct or other basis for the award of a discharge under conditions other than honorable during that enlistment period.

The evidence reveals that the appellant separated from his first period of service in August 1970 after only 8 months of service.  This discharge was conditional upon his immediate reenlistment and he was not eligible for a complete discharge at this time.  The appellant would have been eligible for discharge under the length of service system in December 1971.  However, the evidence shows that his pattern of misconduct began prior to December 1971.  Accordingly, the entire  period of service constitutes one period of service and entitlement is determined by the character of the final termination of such period of service which is "under conditions other than honorable" as indicated on the DD 214 dated July 1973.  38 C.F.R. § 3.13(b).

Service personnel records establish unequivocally that the appellant was found guilty of multiple offenses.  He was found guilty by Article 15 proceedings for being AWOL from: November 29 to December 3, 1971; February 13 to 21, 1972; April 3 to 4,1972; June 14 to 22, 1972; and, December 30, 1972 to January 14, 1973.  He was also found guilty by Article 15 proceedings for offenses involving failure to report to his place of appointed duty and disrespect towards a noncommissioned officer in March 1972.  

The appellant was found guilty by a Special Court-Martial for being AWOL from May 8 to June 12, 1972.  

Service personnel records also reveal that the appellant was involved in an automobile accident in November 1972.  He was exceeding the speed limit and had been drinking prior to the accident.  Line of duty investigation determined that the accident was not in the line of duty and was due to the appellant's own misconduct.  

The appellant's final offense was being AWOL for over three continuous months from February 13 to May 28, 1973.  The appellant was facing trial by Special Court-Martial when he elected to accept discharge for the "good of the service."  

Documents dated in June 1973 reveal that the Appellant acknowledged that he could be discharged "under other than honorable conditions and furnished an Undesirable Discharge Certificate."  Moreover, the appellant specifically acknowledged at that time an understanding that accepting such a discharge could make him ineligible for many or all VA benefits.  Separation examination conducted in June 1973 revealed a normal psychiatric evaluation.  At the time of his separation the appellant submitted a written statement which made several assertions: first, that he was needed back home to work his family farm due to his father's ill health; second, that he had a job waiting for him back home at a "pre-fab trucking company"; and third that he needed to return to Thailand to get his wife, who he apparently had married while previously stationed in Thailand.  

The record clearly establishes that the appellant accepted discharge for the good of the service to avoid trial by Special Court-Martial.  He acknowledged that the character of discharge could be under conditions other than honorable and deprive him of eligibility for VA benefits.  

The appellant has submitted a variety of evidence in conjunction with his current claim.  He has submitted statements from his PTSD group therapy leader, statements from his  family, and written arguments. 

Letters from M.D., a social worker and the PTSD group therapy leader, report the appellant's current symptoms and his reported in-service experiences and conclude that the appellant has PTSD.  This evidence does not establish that the appellant had PTSD during active service.  

Letters from the appellant's sisters and mother report changes they observed in the appellant's behavior upon his return from Thailand in 1971.  They noted that the appellant suffered insomnia and nightmares and was easily distracted, short tempered and sometimes violent.  He was unable to hold down a job and would disappear for weeks at a time and return not knowing where he had been. 

In a statement received in May 2007, the appellant contends that he had PTSD in service and that his mental illness caused the violations, including his periods of AWOL, which led to his discharge.  The appellant contends that had the court-martial proceedings taken place he would have presented his mental illness as a defense to the charges and he would have been discharged due to unsuitability under an honorable discharge. 

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and the probative value of proffered evidence of record, as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Board does not find the statements by the appellant or his family to be credible in light of the other evidence of record.  These statements assert that the appellant had symptoms of alcohol abuse and/or PTSD during service and that this is his affirmative defense to show that he was insane at the time of committing the offense causing his discharge. These assertions are directly contradicted by documents at the time of separation which reveal that the appellant asserted other reasons for his periods of AWOL including helping on the family farm and going to Thailand to get his wife.  Accordingly these statements are not credible.  

There are letters from a social worker and PTSD group therapy leader, which report the appellant's current symptoms and his reported in-service experiences and conclude that the Appellant has PTSD.  This evidence does not establish that the appellant had PTSD during active service, and such an assertion is directly countered by the normal psychiatric evaluation on separation examination in 1973.  

The evidence establishes that the appellant is presently incarcerated; such provides evidence of an additional post-service stressor.  Moreover, even if the appellant had PTSD during service, such a diagnosis does not arise to the definition of insanity as a defense to the statutory and regulatory bars to benefits. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

To the extent that the appellant asserts family reasons as compelling circumstances, such is only a defense to the statutory bar involving an AWOL period of at least 180 days pursuant to 38 C.F.R. § 3.12(c)(6).  While the appellant has argued, at times, that compelling circumstances were present, such a defense is not applicable since the regulatory bar to benefits does not stem from 38 C.F.R. § 3.12(c)(6) but, rather, from 38 C.F.R. § 3.12(d)(4).  

During this appeal, the appellant submitted several copies of DD Form 149, which were applications for corrections of his military records.  On these forms he sought to have the character of his discharge upgraded.  In the most recent case he was asserting that 9 days of pre-trial confinement was not supported by the record in an attempt to avoid the 180 day AWOL requirement at 38 C.F.R. § 3.12(c)(6).  In each instance the appellant submitted copies of the applications to VA, but did not submit copies of the ultimate disposition of his applications.  When VA obtained records directly from the service department they revealed that, in each instance, the appellant's request to upgrade his discharge was denied.  Specifically, the Army denied such requests in 1976, 1998, and 2003.  His submission of his applications, without submitting the actual determinations from the Army also weighs heavily against the appellant's credibility.  

In sum, the evidence establishes that in June 1973 the appellant requested discharge for the good of the service and acknowledged that he may be discharged under "other than honorable conditions"; was furnished an undesirable discharge certificate; and advised that he may be ineligible for many or all benefits administered by the VA.  The appellant also acknowledged that he had consulted with counsel beforehand. 

The appellant's and his families' statements as to his mental state in service are not credible and do not cure the prior basis for the discharge, that the Appellant was discharged "under conditions other than honorable" as a result of willful and persistent misconduct. 38 C.F.R. § 3.12(d)(4). 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  The character of the appellant's service is a bar to benefits and the award of benefits is not warranted.  











ORDER

New and material evidence having been submitted, the claim as to whether the character of the appellant's service constitutes a bar to VA compensation benefits, to include his claim for service connection for PTSD, is reopened; to this extent only the appeal is allowed.  

The character of the appellant's service constitutes a bar to VA compensation benefits, to include his claim for service connection for PTSD, and the appeal is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


